Citation Nr: 0518576	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 
1991, for a grant of entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than December 
16, 1999, for a grant of entitlement to a total disability 
evaluation for compensation based on individual 
unemployability.

3.  Entitlement to an effective date earlier than May 16, 
1995, for a grant of entitlement to a total disability 
evaluation for compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from July 1947 to April 1948.  

Pursuant to a December 2003 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002). Expedited consideration 
has followed.  

This matter, which involves claims of entitlement to earlier 
effective dates for post-traumatic stress disorder (PTSD) and 
a total disability evaluation for compensation based on 
individual unemployability (TDIU), was most recently before 
the Board of Veterans' Appeals (Board) in January 2004.  At 
that time it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, via 
VA's Appeals Management Center (AMC), so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case has since been returned to 
the Board for further review.  

The issues of the veteran's entitlement to an effective date 
earlier than July 23, 1991, for a grant of entitlement to 
service connection for PTSD; and the issue of entitlement to 
an effective date prior to May 16, 1995, for a grant of a 
total disability evaluation for compensation based on 
individual unemployability, are REMANDED to the RO via the 
AMC in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDING OF FACT

An informal claim for a TDIU was reasonably raised on May 16, 
1995, and that is the same date on which TDIU entitlement 
arose.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of May 
16, 1995, for a TDIU have been met.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.400, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss the VA's efforts to 
comply with the VCAA and its implementing regulations is 
obviated at this juncture.  For the same reason, at this 
time, there is no need to examine whether the RO has 
fulfilled each of the directives of the Board, as set forth 
in its January 2004 remand.  See Stegall v. West, 11 Vet.App. 
268 (1998).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400(o)(1).  Further, the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The record reflects that the veteran is in receipt of VA 
compensation for a single, service-connected disability, that 
of PTSD.  Such disorder has been evaluated as 70 percent 
disabling since March 30, 1995.  The veteran has completed 
nine years of schooling and has previous work experience as a 
factory and construction laborer. All full-time work 
reportedly ceased in or about 1988.  

By way of its rating decision of June 2000, the RO found the 
veteran entitled to a TDIU, effective from December 16, 1999.  
Such action was based on a TDIU claim received by the RO on 
December 16, 1999.  This case therefore turns on whether 
there is a showing of as to the submission of a formal or 
informal claim for TDIU entitlement prior to December 16, 
1999, and, if so, whether TDIU entitlement arose prior to, 
on, or subsequent to any such date.  

Evidence on file shows that, in connection with a claim for 
an increased evaluation for PTSD, the veteran underwent a VA 
psychiatric examination on May 16, 1995.  That examination 
yielded a single Axis I diagnosis of PTSD.  No disorder was 
listed under Axis II.  A score of 32 was assigned on the 
Global Assessment of Functioning Scale by the examiner on the 
basis of the veteran's PTSD.  Included among the findings and 
opinions offered by the VA's psychiatrist at that time were 
his conclusions that the veteran's PTSD rendered him 
unemployable and that the resulting unemployability was 
permanent.  Those medical opinions reasonably raised a claim 
of entitlement to a TDIU, one that has remained pending and 
unadjudicated since that time.  The VA examination is 
persuasive as to the date entitlement arose for a TDIU.  
Accordingly, entitlement to an effective date of May 16, 
1995, for a TDIU is assigned.  See 38 C.F.R. §§ 3.155(a), 
3.157(a), (b); Servello v. Derwinski, 3 Vet.App. 196, 198 
(1992); Bell v. Derwinski, 2 Vet.App. 611 (1992).  


ORDER

An effective date of May 16, 1995 for entitlement to a TDIU 
is granted.



REMAND

Service connection for PTSD was established by RO action in 
March 1992, effective from July 23, 1991.  The veteran 
alleges that such grant should be made effective from the 
time of his discharge from service in 1948, as he was 
misdiagnosed in service as having a personality disorder when 
in fact he was suffering from PTSD.  Such allegation is 
offered without regard to the finality of one or more prior 
rating actions, although it is clear that finality has not 
attached to two RO decisions, one occurring in April 1972 and 
the other being the aforementioned action entered in March 
1992.  

The veteran initiated an original claim for service 
connection for a psychiatric disorder in April 1948.  That 
claim was denied by an October 1948 rating decision.  
Following notice to the veteran of the denial and of his 
appellate rights in November 1948, he failed to initiate an 
appeal.  That rating decision is therefore final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2004).

On March 16, 1972, the veteran filed a claim to reopen for 
service connection for a psychiatric disorder, including 
shell shock.  He was advised by VA in an April 1972 letter 
that such claim was a "duplicate" of one previously denied 
and that it must be disregarded.  It is not shown that such 
letter was accompanied by notice of the veteran's appellate 
rights.  On that basis, it cannot be held that finality 
attached to the April 1972 denial.  The underlying claim of 
March 1972 thus remains pending to this date.  

The record also shows that finality has not attached to the 
March 1992 rating decision in which the effective date for 
the initial grant of service connection for PTSD was 
assigned.  In this regard, the veteran was advised of the 
March 1992 rating action on March 20, 1992.  On February 19, 
1993, he timely submitted a notice of disagreement with the 
effective date assigned by the RO in March 1992 for his PTSD.  
No action followed by the RO in terms of the appeal initiated 
in February 1993, and such remains pending to this date.  

Therefore, the Board concludes that that there are in 
existence pending, unadjudicated claims of entitlement to 
service connection for a psychiatric disorder, inclusive of 
PTSD, dating to March 16, 1972.  The existence of pending, 
unadjudicated claims is, however, but one of two factors to 
be considered in determining whether an earlier effective 
date is for assignment for a grant of service connection on 
the basis of new and material evidence.  See 38 C.F.R. 
§ 3.400(q).  In this regard, it is noted that further medical 
input is needed in order to ascertain on what date 
entitlement of the veteran to PTSD arose.  

The issue of entitlement to an effective date prior to May 
16, 1995, for a total disability evaluation based on 
individual unemployability is deferred pending completion of 
the development outlined below regarding the appellant's 
entitlement to an earlier effective date for service 
connection for PTSD. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be afforded a VA 
psychiatric examination for the sole 
purpose of ascertaining the date of onset 
of his service-connected PTSD.  The 
claims folder in its entirety must be 
made available to the examiner for 
review.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and all diagnostic testing deemed 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner is asked to provide a 
professional opinion, with supporting 
rationale as to the following:

Based on a review of the data 
contained within the claims 
folder, what is the most likely 
date of onset of the veteran's 
PTSD?  The relationship between 
the veteran's PTSD and an 
inservice diagnosis of a 
personality disorder must be 
fully discussed, including 
whether the inservice 
personality disorder was 
incorrectly diagnosed.  Also, 
the examiner is requested to 
note his/her agreement or 
disagreement with the October 
1991 statement from a VA fee-
basis psychiatrist that the 
veteran presented with, "a 
long history of signs and 
symptoms commensurate with a 
diagnosis of PTSD since serving 
in the U.S. Navy from 1944 to 
1946."  
2.  Following the completion of the 
foregoing, the examination report must be 
reviewed.  If the report is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken to return such report to the 
examiner for any and all needed action.  
3.  Lastly, the veteran's claim of 
entitlement to an effective date earlier 
than July 23, 1991, for a grant of 
entitlement to service connection for 
PTSD must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  Further, the 
RO must adjudicate the appellant's 
entitlement to an effective date prior to 
May 16, 1995, for a total disability 
evaluation based on individual 
unemployability.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


